United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 27, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-20898
                         Summary Calendar


ROBERT HOLZWARTH,

                                    Petitioner-Appellant,

versus

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-3246
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Robert Holzwarth, Texas prisoner # 747140, was convicted of

aggravated sexual assault after a jury trial and was sentenced to

18 years of imprisonment and fined $5,000.    He appeals the

district court’s denial of his 28 U.S.C. § 2254 application.         We

granted a certificate of appealability to determine whether

Holzwarth received ineffective assistance of counsel during the

punishment phase of trial due to his counsel’s failure to

investigate the victim’s medical records.    The medical records


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20898
                                 -2-

could have been used to impeach the victim’s testimony that she

had contracted genital warts, suffered a miscarriage, and had to

have a hysterectomy following the assault.

     Under the Antiterrorism and Effective Death Penalty Act, a

state court’s adjudication of an issue on the merits is entitled

to deference.    Hill v. Johnson, 210 F.3d 481, 485 (5th Cir.

2000).   The petitioner has the burden of rebutting the state

court’s findings by clear and convincing evidence.   § 2254(e)(1).

We must defer to the state court’s decision unless it “was

contrary to, or involved an unreasonable application of, clearly

established Federal law” or “resulted in a decision that was

based on an unreasonable determination of facts in light of the

evidence presented in the State court proceeding.”   § 2254(d)(1)

& (d)(2); see Price v. Vincent, 538 U.S. 634, 639 (2003).

Holzwarth has not met his burden of showing that the state

court’s determination that he was not prejudiced by counsel’s

failure to investigate the victim’s medical records was

unreasonable.    See § 2254(e)(1); Strickland v. Washington, 466
U.S. 668, 687, 694, 697 (1984).    Accordingly, we affirm the

denial of Holzwarth’s § 2254 application.

     AFFIRMED.